     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 1 of 59 PageID #: 150
  


Jeffrey S. Simpkins, WV State Bar
Number 9806
  simpkinslawoffice@gmail.com
SIMPKINS LAW
102 E. 2nd Ave.
Williamson, West Virginia 25661
Telephone:      (304) 235-2735

Eric P. Early, CA State Bar Number
166275,
(pro hac vice pending)
  eearly@earlysullivan.com
Jeremy Gray, CA State Bar Number
150075,
(pro hac vice pending)
  jgray@earlysullivan.com
Kevin S. Sinclair, CA State Bar Number
254069,
(pro hac vice pending)
  ksinclair@earlysullivan.com
EARLY SULLIVAN WRIGHT
  GIZER & McRAE LLP
6420 Wilshire Boulevard, 17th Floor
Los Angeles, California 90048
Telephone: (323) 301-4660
Facsimile: (323) 301-4676

Attorneys for
PLAINTIFF DON BLANKENSHIP

                     UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA

                           CHARLESTON DIVISION


     DON BLANKENSHIP,                          Case No.: 2:19-cv-00236

                     Plaintiffs,               [Honorable John T. Copenhaver, Jr.]

               vs.                             State Civil Action No. 19-C-26

     HONORABLE ANDREW                          [Honorable Miki J. Thompson]
     NAPOLITANO (RET.);
     FOX NEWS NETWORK, LLC;
     CABLE NEWS NETWORK, INC.;
     NBCUNIVERSAL, LLC; MSNBC
     CABLE, LLC; CNBC, LLC.
     NATIONAL REPUBLICAN
     SENATORIAL COMMITTEE;
     35TH INC; ASSOCIATED PRESS;
                                        Page 1 of 59 

263663                      PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 2 of 59 PageID #: 151
  


     BREITBART NEWS NETWORK,
     LLC;
     CLARITY MEDIA GROUP, INC;
     WASHINGTON TIMES, LLC;
     TRIBUNE PUBLISHING
     COMPANY, LLC;
     LOS ANGELES TIMES
     COMMUNICATIONS, LLC;
     WP COMPANY LLC
     d/b/a THE WASHINGTON POST;
     DEMOCRATIC SENATORIAL
     CAMPAIGN COMMITTEE;
     THE NATIONAL JOURNAL
     GROUP, LLC;
     WATAUGA WATCH; DOWN WITH
     TYRANNY
     MEDIAITE, LLC; NATIONAL
     PUBLIC RADIO, INC;
     FISCALNOTE, INC d/b/a ROLL
     CALL
     THE GUARDIAN NEWS AND
     MEDIA, LLC;
     NEWS AND GUTS, LLC;
     DOW JONES & COMPANY, INC
     d/b/a MARKET WATCH;
     UNIVISION COMMUNICATIONS,
     INC
     d/b/a SPLINTER NEWS
     INTERNATIONAL MEDIA
     INVESTMENTS FZ, LLC
     d/b/a THE NATIONAL;
     THE DAILY BEAST COMPANY,
     LLC;
     HEARST MAGAZINE MEDIA, INC
     d/b/a ESQUIRE;
     HAYRIDE MEDIA, LLC; NOWTHIS
     MEDIA, INC;
     THE UNION LEADER
     CORPORATION;
     CAPITOL HILL PUBLISHING INC
     d/b/a THE HILL;
     COMMIE GIRL INDUSTRIES, INC
     d/b/a WONKETTE;
     DAILY MAIL AND GENERAL
     TRUST PLC;
     VICE MEDIA LLC; THE 74 MEDIA,
     INC
     d/b/a THE 74 MILLION;
     BREAKFAST MEDIA, LLC;
     THE MCCLATCHY COMPANY
     d/b/a THE SACRAMENTO BEE;
     OBSERVER MEDIA GROUP, LLC
                                        Page 2 of 59 

263663                      PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 3 of 59 PageID #: 152
  


     d/b/a THE OBSERVER; GARNETT
     CO, INC
     d/b/a/ YORK DAILY RECORD;
     THE CHARLESTON GAZETTE-
     MAIL;
     SALEM MEDIA GROUP, INC
     d/b/a TOWNHALL;
     VERIZON MEDIA, LLC
     d/b/a THE HUFFINGTON POST;
     AMERICAN BROADCASTING
     COMPANIES, INC;
     NEIL CAVUTO; CHRIS HAYES;
     JOY ANN LOMENA-REID; SARAH
     ELIZABETH CUPP;
     BRADLEY BLAKEMAN; JOHN
     LAYFIELD;
     STEPHANIE HAMILL; KEVIN
     MCLAUGHLIN;
     LEIGH ANN CALDWELL;
     MICHAEL PATRICK LEAHY; JOSH
     DAWSEY;
     JENNA JOHNSON; BEN
     WOLFGANG;
     MICHAEL WARREN; CATHLEEN
     DECKER;
     ZACK COLMAN; LAUREN
     PASSALACQUA;
     BEN RAY; DAVID BERGSTEIN;
     COURTNEY RICE; JUSTIN
     LAVOIE;
     JOHN KRAUSHAAR; HOWIE
     KLEIN;
     TAMAR AUBER; SUSAN DAVIS;
     GRIFFIN CONNOLLY; BEN
     JACOBS;
     DAN RATHER;
     HOLLY FIGUEROA O’REILLY;
     JOE LOCKHART; J.W.
     WILLIAMSON;
     RACHEL KONING BEALS; CHRIS
     JONES;
     JIM HEATH; NICOLE HENSLEY;
     PAUL BLEST; RASHMEE ROSHAN
     LALL;
     GIDEON RESNICK; DANA
     MILBANK;
     CHARLES PIERCE; MATT
     HOWERTON;
     ELIZABETH MACDONALD; ROB
     PERSEY;
     JEN KERNS; DAVID MARTOSKO;

                                        Page 3 of 59 

263663                      PLAINTIFF’S FIRST AMENDED COMPLAINT 
       Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 4 of 59 PageID #: 153
  


     MARTIN PENGELLY; MATT
     TAYLOR;
     KEVIN MAHNKEN; ANDREW
     FEINBERG;
     JOHN RABY; BEN BOYCHUK;
     AMBER PHILLIPS; BRIAN
     SCHWARTZ;
     MICHAELANGELO SIGNORILE;
     BRUCE BIALOSKY; ELI LEHRER;
     MIKE ARGENTO; DAVIS
     RICHARDSON;
     and DOES 1-50 inclusive,

                                                Defendants.




______________________________________________________________________________

                                                       FIRST AMENDED COMPLAINT

_____________________________________________________________________________

                                                                   INTRODUCTION1

                                                 A Case of “Weaponized Defamation”

              1.             The mainstream media and much of the political establishment today

routinely, and with actual malice, sets out to destroy public figures with outright

lies. The competition for viewers is intense and nothing brings in eyeballs like
scandal and degradation. So too is the establishment media’s bloodthirsty desire to

destroy those with whom they disagree politically. We live in an age of weaponized

defamation where lies can be repeated in more ways at more times in more places

with more speed than anyone could possibly have imagined even five years ago,

                                                            
1
        Plaintiff files concurrently herewith a Motion for Remand of this action back to the Circuit
Court of Mingo County, West Virginia pursuant to 28 U.S.C. § 1447, where the original Complaint
was filed. Plaintiff submits this First Amended Complaint without prejudice to and without
waiving any right to file his Motion for Remand and to have this cased remanded back to the Circuit
Court of Mingo County, West Virginia.
                                                                           Page 4 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 5 of 59 PageID #: 154
  



much less in 1964 when the seminal case in the area of defamation of public figures

was decided. This lawsuit will help determine whether the media and the political

establishment, in this increasingly malevolent and digitized environment, can

continue to tell outright lies about what they consider public figures running for

office, as part of their effort to sway elections and tarnish non-establishment

candidates, while intentionally putting blinders on, and completely hoodwinking,

the American public in the process.

          2.   In the 2018 election cycle, plaintiff Don Blankenship (sometimes

referred to herein as “Plaintiff”) was one of several Republican candidates vying to

be the next United States Senator from West Virginia. Mr. Blankenship personified

and epitomized what it is to be a non-establishment candidate for office. As such,

the DC establishment “swamp” and the establishment media united against Mr.

Blankenship. The entire establishment media spectrum – from conservative to

liberal, from fringe social media to mainstream media – commenced a search and

destroy mission to take out Mr. Blankenship.

          3.   Prominent mainstream beltway “swamp” Republicans, led by Senate

Majority Leader Mitch McConnell, told all who would listen that Mr. Blankenship

had to be stopped at all costs.

          4.   McConnell set in motion the wheels of a clandestine campaign –

including a “menu of items” -- to destroy Mr. Blankenship and blatantly interfere in

a federal election, using among other things, the National Republican Senatorial

Committee (“NRSC”), and his contacts in the establishment media, including Fox

News in particular, to do McConnell’s (and in turn, the NRSC’s) bidding.

          5.   Not to be outdone, the establishment left-wing media, including its

leading mouthpieces CNN, MSNBC and The Washington Post, joined in the

defamation chorus. They too set out to destroy Mr. Blankenship, and to subvert an
                                          Page 5 of 59 

263663                        PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 6 of 59 PageID #: 155
  



election, but for their own particular reasons -- doing so would protect their

incumbent Senator of choice, Democrat Joe Manchin (who had been beaten in the

past in both legal and political battles with Mr. Blankenship) -- and also fit perfectly

within the leftwing media’s tried and true agenda of using certain prominent

conservatives as poster boys to paint a false picture of purported conservative evil

and depravity across the board.

          6.      This toxic environment provided the venue in which multiple news

persons disregarded their obligation to report the truth and lied about Mr.

Blankenship, reporting ad nauseum in the days leading up to the May 8, 2018 West

Virginia Primary, that he was a “convicted felon” or had been “imprisoned for

manslaughter.” Mr. Blankenship is well-acquainted with the rough and tumble of

politics. This is not that. Mr. Blankenship is not and never was a felon and has

never been convicted of a felony, neither manslaughter nor any other. These false

claims were not simple insults, but rather were part of a concerted plot by the

establishment media and the political establishment to destroy Mr. Blankenship

personally and interfere in a federal election.

               Brief Background Leading to the Weaponized Defamation
                                  of Don Blankenship

          7.     Mr. Blankenship was raised in the small West Virginia town of

Delorme. He began in the mines, working his way through school as a coal miner.

Following graduation, he rose in the coal business from an accounting job to

becoming CEO of Massey Energy in 1992. He worked in the business for thirty-

eight years. Under his leadership, Massey Energy grew from a small outfit into the

largest coal producer in Central Appalachia, which employed thousands of miners,

and provided energy to millions of consumers. Mr. Blankenship’s leadership helped

destroy the coal miner’s union, which resulted in the creation of thousands of new
                                           Page 6 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 7 of 59 PageID #: 156
  



jobs and earned Mr. Blankenship the permanent enmity of union boss and Obama

minion Richard Trumka.

          8.   On April 5, 2010, a tragic explosion at Massey’s Upper Big Branch

Mine took the lives of twenty-nine miners. The explosion occurred just a few

hours after ventilation changes required by the Obama Administration were

completed, which cut the mine’s airflow in half. President Obama immediately

sought to divert blame from his Administration’s culpability, and to continue to

curry favor with union boss Trumka (who had visited Obama in the White House

more than any other person). Obama purported to show sympathy for the miners’

families by holding a press conference only ten days after the explosion -- long

before anyone even was able to enter the mine to investigate -- in which the

President told the world the explosion was the fault of Massey’s management – i.e.

Don Blankenship. In fact, a scientific analysis of the explosion itself has ultimately

shown that the detonation was caused by ill-advised and ill-conceived ventilation

regulations imposed by the Obama Administration’s Mine Safety and Health

Administration (MSHA) which were completed just hours before the tragedy.

          9.   The Obama Justice Department (“DOJ”) followed with a politically

supercharged and motivated indictment against Mr. Blankenship accusing him of

three separate felonies and a misdemeanor. The Obama Administration detested

Don Blankenship. Mr. Blankenship had long been well-known as the most prolific

provider and defender of coal miners’ jobs in West Virginia. He had also almost

singlehandedly revived the conservative brand and the Republican party in West

Virginia and had long been a vocal critic of Obama. He was therefore an easy mark

for the coal-hating Obama Administration and a target of its unrelenting war on

coal.


                                         Page 7 of 59 

263663                       PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 8 of 59 PageID #: 157
  



          10.   The aggressive federal prosecution went to trial in October 2015, and

Mr. Blankenship was found innocent by a West Virginia jury on all felony

counts. He was convicted, however, only of a misdemeanor. Notably, at that

time, many of the Defendants in this lawsuit accurately reported that Mr.

Blankenship was convicted only of a misdemeanor and not for any of the

felony counts he was facing.

          11.   A first-time misdemeanant is never (or virtually never) sent to prison,

but thanks to the overarching and outrageous pressures brought to bear against

him by the government, Mr. Blankenship was sent to prison by the Obama DOJ for

one year (the maximum for which any misdemeanant can be sentenced) and served

time in prison. Mr. Blankenship may have been the only prisoner in any federal

prison who had been convicted of just a misdemeanor.

          12.   The Department of Justice Office of Professional Responsibility has

since investigated the conduct of the United States Attorneys who prosecuted Mr.

Blankenship -- Booth Goodwin and Steve Ruby. The OPR found that massive

prosecutorial misconduct had occurred in the prosecution of Mr. Blankenship,

stating among other things that, “because Ruby and Goodwin recklessly violated

the Department’s discovery policies regarding the disclosure of discoverable

statements, they committed professional misconduct.”

                       The West Virginia Republican Primary

          13.   In 2017, Mr. Blankenship announced his plans to run for the West

Virginia Senate seat held by Democrat Joe Manchin. The May 8, 2018 Republican

Primary pitted Mr. Blankenship against West Virginia Congressman Evan Jenkins

and Attorney General Patrick Morrisey. Thanks to Mr. Blankenship’s longstanding

prominence in West Virginia, the significant financial resources he brought to bear,


                                           Page 8 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 9 of 59 PageID #: 158
  



his effective ads and success in debates, by early May 2018, his opponents’ internal

polls showed Mr. Blankenship had moved into contention.

          14.   The potential election of Mr. Blankenship was an anathema to Mitch

McConnell and the GOP Establishment. As Mr. Blankenship rose in the polls,

Leader McConnell and his colleagues determined that they would do whatever they

could, including lying and smearing to stop Mr. Blankenship from winning the

primary. At or about this time, it was widely reported that McConnell convened

clandestine meetings of the NRSC to formulate a plan, including a “menu” of

options, to stop Mr. Blankenship from winning the Primary. Some of these

meetings took place in McConnell’s office in the Capitol. One attendee, Senator

John Thune, the third-ranking member of the Senate leadership, was quoted as

“hop[ing] and pray[ing]” that Blankenship would not win the nomination.

                               The Defamatory Attacks
          15.   What followed next was Mr. Blankenship’s conviction by the media not

once, but dozens of times, of being a felon.

          16.   The desire to stop Mr. Blankenship began to be given voice on April 25,

2018, when Judge Andrew Napolitano appeared on the Fox News Channel program

“Outnumbered” and falsely claimed that Mr. Blankenship “went to jail for

manslaughter, after being indicted.”

          17.   Judge Napolitano has been an attorney since 1975 and was a judge of

the Superior Court of New Jersey for eight years. Fox News holds Judge Napolitano

out as their “Senior Judicial Analyst.” No one with these credentials can claim not

to know what manslaughter is. Judge Napolitano and Fox News (which had

previously reported the Blankenship misdemeanor conviction) knew this

“manslaughter” claim was false. This was hardly the only instance of Judge


                                           Page 9 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 10 of 59 PageID #: 159
  



Napolitano’s disregard for the truth; in 2017, Fox News suspended him for some

nine days for certain wholly inaccurate statements he had made at the time.

              18.            Just days later, on April 29, 2018, Kevin McLaughlin – now the

NRSC’s Executive Director and at that time an ally of Leader McConnell –

appeared on CNN and falsely said about Mr. Blankenship: “Well, I mean, pick your

poison with this guy, right? He doesn’t live in West Virginia, he’s a convicted

felon.”2 CNN had previously reported accurately Mr. Blankenship’s felony

acquittals and both CNN and Mr. McLaughlin knew this slur was false.

              19.            McConnell (among others), by and through his surrogates in and out of

the media, sought to interfere in a Federal election by silencing Mr. Blankenship,

prevent him from winning a seat in the United States Senate and using Mr.

Blankenship’s public figure status to chill his free speech.

              20.            The defamatory attacks on Mr. Blankenship escalated after he

walloped his opponents in a nationally televised May 1, 2018 Fox News Debate,

which took place just a week before the Primary. Polling by Mr. Blankenship’s

opponents estimated his performance gained him an eight-point lead in the race.

              21.            Over the ensuing week, multiple news personalities, lubricated by

their disdain for Mr. Blankenship, and some at the direction of McConnell and other

GOP leaders, repeatedly and falsely called Mr. Blankenship a “felon” and “convicted

felon”. These defamatory statements were made on Fox News and in other venues

by conservative commentators.

              22.            In addition, Mr. Blankenship was repeatedly defamed by the left-

leaning mainstream media, including Defendants CNN and MSNBC. Examples

                                                            
2      In this Complaint, the word “felon” and other defamatory utterances have
been highlighted in bold italics. This emphasis has been added and was not in
the original text unless specifically stated.
                                                                          Page 10 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 11 of 59 PageID #: 160
  



include MSNBC’s Chris Hayes calling Mr. Blankenship a “felon” on MSNBC at least

twice and Joy Reid calling him a “convicted felon” on May 5, 2018. Others did the

same.

          23.   Moreover, many of the defamatory statements were made in

conjunction with reference to the mine disaster and thus, had the additional effect,

through inference, implication, innuendo and/or insinuation, of further defaming

Mr. Blankenship by falsely attributing to him responsibility for murder.

          24.   The evidence in this case will prove the Defendants acted with actual

malice and reckless disregard for the truth. As a result, Mr. Blankenship has

suffered enormous damages. Mr. Blankenship possesses a proven record of adding

billions of dollars in value to an enterprise. As Massey’s CEO, Mr. Blankenship

grew the company from a valuation of $150 million to $7.8 billion (while most others

in the marketplace were failing). The defamation of Mr. Blankenship as a “felon”

and a person sent to prison “for manslaughter” has so smeared his reputation that

he has been prevented from pursuing other businesses and opportunities and

generating similar returns of billions of dollars. Because of this harm and a variety

other injuries Mr. Blankenship has suffered, he seeks damages in an amount not

less than $2 billion dollars.

          25.   In addition, Mr. Blankenship seeks substantial punitive damages in

the amount of $10 billion dollars. The purpose of punitive damages is to punish a

defendant for outrageous conduct and/or to reform or deter the defendant and

others from engaging in conduct similar to that which formed the basis of the

lawsuit. Some of the defendants in this case are massive media companies (for

example, CNN, owned by Warner Media, a division of AT&T, MSNBC, owned by

NBCUniversal, a subsidiary of Comcast) and a large punitive damage award is

necessary to adequately punish and/or deter these Defendants from repeating this
                                           Page 11 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 12 of 59 PageID #: 161
  



conduct. Additionally the damage that has been done to the public confidence in the

federal election process is incalculable if this conduct continues.3

                              JURISDICTION AND VENUE

          26.   Mingo County Circuit Court has original and general jurisdiction

pursuant to West Virginia Code § 51-2-2(b).

          27.   Mingo County Circuit Court has personal jurisdiction over each

Defendant pursuant to West Virginia Code § 56-3-33 for reasons including, but not

limited to: that the Defendants, and each of them, transacted business in this

state; that they contracted to supply services or things in this state; that they

caused tortious injury to Plaintiff by an act or omission in this state; and that they

caused tortious injury in this state by an act or omission outside this state while

regularly doing and/or soliciting business in this state and/or engaging in a


                                                            
3              While the evidence will support the requested relief under the prevailing standard of
New York Times v. Sullivan (and its progeny), scrutiny of that actual malice standard is
significantly increasing. See for example, the very recent Opinion of Justice Clarence
Thomas (dated February 19, 2019), in which he concurred with the denial of certiorari in
the case, McKee v. Cosby, Jr., 2019 WL 659764. Justice Thomas describes at length, how
the controlling law (which originated with New York Times Co. v. Sullivan, 376 U.S. 254, 84
Sc.D. 710, 11 L.Ed.2d 686 (1984)), applies an actual malice standard to public figures that
was nowhere found in the Constitution or in common law. Id. at *1. “The common
law of libel at the time the First and Fourteenth Amendments were ratified did not require
public figures to satisfy any kind of heightened liability standard as a condition of
recovering damages. Typically, a defamed individual needed only to prove ‘a false written
publication that subjected him to hatred, contempt, or ridicule.’” Id. at *3 citing among
others, Dun & Bradstreet, 105 S. Ct. 2939 (1985). Justice Thomas continued, “Far from
increasing a public figure’s burden in a defamation action, the common law deemed libels
against public figures to be, if anything, more serious and injurious than ordinary libels.”
Id. at *4 citing 3 Blackstone *124 (“Words also tending to scandalize a magistrate, or
person in a public trust, are reputed more highly injurious than when spoken of a private
man”) (Other citations omitted). Justice Thomas continued, “There are sound reasons to
question whether either the First or Fourteenth Amendment, as originally understood,
encompasses an actual-malice standard for public figures or otherwise displaces vast
swaths of state defamation law.” He concluded, “We should reconsider our jurisprudence in
this area. Id. at *5, *6.
                                            Page 12 of 59 

263663                           PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 13 of 59 PageID #: 162
  



persistent course of conduct and/or deriving substantial revenue from goods used or

consumed or services rendered in this state.

          28.   In addition, Mingo County Circuit Court has personal jurisdiction

over all of the Defendants because of the West Virginia effects of their conduct.

Indeed, West Virginia was the focal point of their comments and stories, both with

respect to the underlying story itself (i.e. Mr. Blankenship’s criminal proceedings

in West Virginia) and with respect to a significant portion of the harm Mr.

Blankenship suffered (i.e. the effect on the West Virginia election). Accordingly, all

of the Defendants purposely directed their actions toward West Virginia and

should reasonably have anticipated being haled into court in West Virginia.

          29.   Venue is proper in Mingo County Circuit Court pursuant to West

Virginia Code § 56-1-1(a)(1).

                                         PARTIES

          30.   Plaintiff Don Blankenship is an individual residing in West Virginia

and was in 2018 a candidate for the United States Senate from West Virginia.

          31.   As to Defendant Andrew Napolitano, Plaintiff is informed and

believes, and based thereon alleges, that Andrew Napolitano is an individual

domiciled in the State of New Jersey. Mr. Napolitano is an attorney, former

litigator, and judge of the Superior Court of New Jersey, and a current

commentator for the Fox News Channel, providing legal analysis and commentary

on programs such as The Fox Report with Shepard Smith, Fox & Friends, Special

Report with Bret Baier, and Outnumbered. Napolitano was suspended by Fox

News in 2017 after making baseless claims that British intelligence spied on

President Trump.

          32.   As to Defendant Fox News Network LLC (“Fox News LLC”), Plaintiff

is informed and believes, and based thereon alleges, that Fox News LLC is a
                                          Page 13 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 14 of 59 PageID #: 163
  



Delaware limited liability company. Fox News LLC is the operator of the Fox

News Channel, a national 24-hour news network which is the most viewed cable

network in the United States, as well as the Fox Business Network, also a national

24-hour news network. Fox News LLC is part of the family of national and

international media companies owned by Rupert Murdoch, which includes

numerous Fox-branded networks (including Fox News Channel, Fox Business

Network, and local Fox Television stations throughout the country), News Corp.

(owner of Dow Jones and the Wall Street Journal, among others), and Sky News.

          33.   As to Defendant Cable News Network, Inc. (“CNN”), Plaintiff is

informed and believes, and based thereon alleges, that CNN is a Delaware

corporation. CNN is the owner and operator of the eponymous CNN cable network,

a national 24-hour news network. CNN also owns HLN, also known as Headline

News, another 24-hour cable news network. CNN is owned by Warner Media,

which is itself a division of AT&T, Inc., the multinational communications and

media conglomerate.

          34.   As to Defendant NBCUniversal, LLC (“NBCUniversal”), Plaintiff is

informed and believes, and based thereon alleges, that NBCUniversal is a

Delaware limited liability company whose principal place of business is in New

York, New York. NBCUniversal is an international media conglomerate with

numerous holdings in the news field, including NBC News, CNBC, and MSNBC.

NBCUniversal is also the owner of the websites that publish articles under those

names.

          35.   As to Defendant MSNBC Cable LLC (“MSNBC”), Plaintiff is informed

and believes, and based thereon alleges, that MSNBC is a Delaware limited

liability company. MSNBC is the owner and operator of the eponymous MSNBC

cable network, a national 24-hour news network. MSNBC is owned by
                                         Page 14 of 59 

263663                        PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 15 of 59 PageID #: 164
  



NBCUniversal Media, which is a subsidiary of Comcast Corporation, a national

telecommunications and mass-media conglomerate.

          36.   As to Defendant National Republican Senatorial Committee

(“NRSC”), Plaintiff is informed and believes, and based thereon alleges, that the

NRSC is an entity of unknown form headquartered in Washington, DC. NRSC’s

goal is to “strengthen…the Republican Senate Majority and elect…Republicans to

the United States Senate.”

          37.   As to Defendant 35th Inc. (“35th PAC”), Plaintiff is informed and

believes, and based thereon alleges, that 35th PAC is a West Virginia non-profit

corporation. 35th PAC is an independent expenditure-only committee which

received substantial contributions from persons and entities aligned with the

Republican national establishment, including two mega-donors. 35th PAC

describes itself as “supporting West Virginia Attorney General Patrick Morrisey's

2018 campaign for U.S. Senate.”

          38.   As to Defendant Breitbart News Network, LLC (“Breitbart”), Plaintiff

is informed and believes, and based thereon alleges, that Breitbart is a Delaware

limited liability company whose principal place of business is in Santa Monica,

California. Breitbart is the owner of the eponymous national news website. The

controlling shareholders in Breitbart all donated the maximum allowable by law to

Mr. Blankenship’s opponent.

          39.   As to Defendant Associated Press (“AP”), Plaintiff is informed and

believes, and based thereon alleges, that AP is a New York non-profit corporation

whose principal place of business is in New York, New York. AP is a national print

and online news consortium which provides news stories to numerous print outlets,

such as the Boston Globe (among many others), as well as on its own national news

website.
                                          Page 15 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 16 of 59 PageID #: 165
  



          40.   As to Defendant Clarity Media Group, Inc. (“Clarity Media Group”),

Plaintiff is informed and believes, and based thereon alleges, that Clarity Media

Group is a Delaware corporation. Clarity Media Group was the publisher of the

national magazine The Weekly Standard, until it ceased publication in December

2018. Clarity Media Group is a subsidiary of the Anschutz Corporation, a

privately-held holding company located in Denver, Colorado.

          41.   As to Defendant The Washington Times, LLC (“Washington Times”),

Plaintiff is informed and believes, and based thereon alleges, that Washington

Times is the publisher of the eponymous nationally-distributed newspaper, The

Washington Times. Washington Times is a subsidiary of Operations Holdings,

Inc., a holding company based in New York.

          42.   As to Defendant Tribune Publishing Company, LLC (“Tribune”),

Plaintiff is informed and believes, and based thereon alleges, that Tribune is a

Delaware limited liability company whose principal place of business is in Chicago,

Illinois. Tribune (formerly known as Tronc) is a national print and online media

company, and is the publisher of numerous national newspapers, including the

Chicago Tribune, the New York Daily News (the “Daily News”), and, until June

2018, the Los Angeles Times newspaper.

          43.   As to Defendant Los Angeles Times Communications, LLC (“LA

Times”), Plaintiff is informed and believes, and based thereon alleges, that LA

Times is a Delaware limited liability company whose principal place of business is

located in Los Angeles, California. LA Times is the current publisher of the

eponymous daily newspaper whose circulation Plaintiff is informed and believes is

the fourth largest in the country. Since June of 2018, LA Times has been owned by

Nant Capital, part of the NantWorks biotechnology conglomerate based in Culver

City, California.
                                         Page 16 of 59 

263663                        PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 17 of 59 PageID #: 166
  



          44.   As to Defendant WP Company LLC, d/b/a The Washington Post

(“Washington Post”), Plaintiff is informed and believes, and based thereon alleges,

that Washington Post is a Delaware limited liability company whose principal

place of business is in Washington, DC. Washington Post is the owner and

publisher of The Washington Post newspaper, one of the most popular and

prestigious print newspapers in the country. Washington Post is ultimately owned

by Jeff Bezos, the founder of Amazon, through his company Nash Holdings, LLC.

          45.   As to Defendant Democratic Senatorial Campaign Committee

(“DSCC”). Plaintiff is informed and believes, and based thereon alleges, that the

DSCC is an entity of unknown form headquartered in Washington, DC. DSCC is

the Democratic Hill committee for the United States Senate. It is the only

organization solely dedicated to electing Democrats to the United States Senate.

          46.   As to Defendant The National Journal Group, LLC (“National

Journal”) Plaintiff is informed and believes, and based thereon alleges, that

National Journal is the publisher of the website, TheNationalJournal.com.

National Journal is a Delaware limited liability company whose principal place of

business is in Washington, DC.

          47.   As to Defendant Watauga Watch (“Watauga”), Plaintiff is informed

and believes, and based thereon alleges, that Watauga Watch is an entity of

unknown form based in North Carolina. Watauga Watch is a political blog owned

and operated by J.W. Williamson

          48.   As to Defendant Down With Tyranny, Plaintiff is informed and

believes, and based thereon alleges, that Down With Tyranny is an entity of

unknown form based in California. Down With Tyranny is a progressive political

blog owned and operated by Howie Klein.


                                         Page 17 of 59 

263663                        PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 18 of 59 PageID #: 167
  



          49.   As to Defendant Mediaite, LLC (“Mediaite”), Plaintiff is informed and

believes, and based thereon alleges, that Mediaite is a Delaware limited liability

company whose principal place of business is in New York. Mediaite is a news and

opinion site covering politics and entertainment in the media industry. It is the

flagship site of its owner Abrams Media.

          50.   As to Defendant National Public Radio, Inc (“NPR”), Plaintiff is

informed and believes, and based thereon alleges, that NPR is an American

privately and publicly funded non-profit membership media organization based in

Washington, D.C.

          51.   As to Defendant FiscalNote, Inc. (“FiscalNote”), d/b/a Roll Call (“Roll

Call”), Plaintiff is informed and believes, and based thereon alleges, that

FiscalNote is incorporated in Delaware whose principal place of business is in

Washington, DC. FiscalNote is the owner of Roll Call. Roll Call is a newspaper and

website published and based in Washington, D.C.

          52.   As to Defendant Guardian News & Media, LLC (“Guardian”), Plaintiff

is informed and believes, and based thereon alleges, that Guardian is a Delaware

limited liability company whose principal place of business is in New York.

Guardian is a privately held news and media company that owns and operates The

Guardian US, an online news presence in the U.S .

          53.   As to Defendant News and Guts, LLC (“News and Guts”), Plaintiff is

informed and believes, and based thereon alleges, that News and Guts is a

Delaware limited liability company whose principal place of business is in New

York. News and Guts is a news, media, and production company created by

journalism icon Dan Rather in New York.

          54.   As to Defendant Dow Jones & Company, Inc, (“Dow Jones”) d/b/a

Market Watch (“Market Watch”), Plaintiff is informed and believes, and based
                                          Page 18 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 19 of 59 PageID #: 168
  



thereon alleges, that Dow Jones is a Delaware corporation whose principal place of

business is in New York. Dow Jones is the owner and publisher of

MarketWatch.com, one of the most popular financial information news websites.

          55.   As to Defendant Univision Communications Inc (“Univision”) d/b/a

Splinter News (“Splinter”), Plaintiff is informed and believes, and based thereon

alleges, that Univision is a Delaware corporation. Univision is the owner of

Splinternews.com, a news and opinion website.

          56.   As to Defendant International Media Investments FZ, LLC,

(“International”) d/b/a The National (“National”), Plaintiff is informed and believes,

and based thereon alleges, that International is a Delaware limited liability

company whose principal place of business is in Abu Dhabi. International is the

owner of National, a private English-language daily newspaper published in Abu

Dhabi.

          57.   As to The Daily Beast Company, LLC (“Daily Beast”), Plaintiff is

informed and believes, and based thereon alleges, that Daily Beast is a Delaware

limited liability company whose principal place of business is in New York. Daily

Beast is a left-leaning American news and opinion website focused on politics.

          58.   As to Defendant Hearst Magazine Media, Inc, (“Hearst”) d/b/a Esquire

(“Esquire”), Plaintiff is informed and believes, and based thereon alleges, that

Hearst is a Delaware corporation whose principal place of business is in New York.

Hearst is the owner of Esquire, an American men's magazine published in New

York.

          59.   As to Hayride Media, LLC (“Hayride”), Plaintiff is informed and

believes, and based thereon alleges, that Hayride is a limited liability company

based and has its principal place of business in Louisiana. Hayride owns and


                                          Page 19 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 20 of 59 PageID #: 169
  



operates TheHayride.com, Louisiana’s premier conservative political commentary

site, located in Baton Rouge, Louisiana.

          60.   As to Defendant Nowthis Media, Inc, (“Nowthis”), Plaintiff is informed

and believes, and based thereon alleges, that Nowthis is a Delaware corporation

whose principal place of business is in New York. Nowthis is the owner of Now

This Politics, a political social media news outlet in New York.

          61.   As to Defendant The Union Leader Corporation, (“Union”), Plaintiff is

informed and believes, and based thereon alleges, that Union is a New Hampshire

corporation whose principal place of business is in New Hampshire. Union is the

owner of The New Hampshire Union Leader, the daily newspaper of Manchester,

New Hampshire.

          62.   As to Defendant Capitol Hill Publishing, Inc, (“Capitol”) d/b/a The Hill

(“Hill”), Plaintiff is informed and believes, and based thereon alleges, that Capitol

is a Delaware limited liability company whose principal place of business is in

Washington, D.C. Capitol is the owner of The Hill, a political news company based

in Washington D.C.

          63.   As to Defendant Commie Girl Industries, Inc., (“Commie”) d/b/a The

Wonkette (“Wonkette”), Plaintiff is informed and believes, and based thereon

alleges, that Commie is a Montana corporation whose principal place of business is

in Montana. Wonkette is an American online political magazine; and is currently

owned and operated by Commie Girl Industries, Inc., based in Montana.

          64.   As to Defendant Daily Mail and General Trust PLC (“Daily Mail”),

Plaintiff is informed and believes, and based thereon alleges, that Daily Mail is a

Public limited liability company whose principal place of business is in London,

England. Daily Mail is a British daily middle-market newspaper published in

London.
                                          Page 20 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 21 of 59 PageID #: 170
  



          65.   As to Defendant Vice Media, LLC (“Vice”), Plaintiff is informed and

believes, and based thereon alleges, that Vice is a Delaware limited liability

company whose principal place of business is in New York. Vice is a digital media

and broadcasting company headquartered in New York.

          66.   As to Defendant The 74 Media, Inc. (“74”) d/b/a The 74 Million,

Plaintiff is informed and believes, and based thereon alleges, that 74 is a Delaware

corporation. Univision is the owner of 74million.org, a nonprofit news website

headquartered in New York focusing on education issues in the United States.

          67.   As to Defendant Breakfast Media, LLC (“Breakfast Media”), Plaintiff

is informed and believes, and based thereon alleges, that Breakfast is a news

organization based in Washington, DC.

          68.   As to Defendant The McClatchy Company (“McClatchy”) d/b/a The

Sacramento Bee, Plaintiff is informed and believes, and based thereon alleges, that

McClatchy is a Delaware corporation. McClatchy is the owner of The Sacramento

Bee, a daily newspaper published in Sacramento, California.

          69.   As to Defendant Observer Media Group, LLC (“Observer”) d/b/a The

Observer, Plaintiff is informed and believes, and based thereon alleges, that

Observer is the owner of Observer.com, a political news website headquartered in

New York.

          70.   As to Defendant Gannett Co. Inc. (“Gannett”) d/b/a York Daily Record,

Plaintiff is informed and believes, and based thereon alleges, that Gannett is a

Delaware corporation. Gannett is the owner of York Daily Record, a news

organization that produces multi-platform news products operating in York,

Pennsylvania.

          71.   As to Defendant The Charleston Gazette-Mail (“Charleston Gazette”),

Plaintiff is informed and believes, The Charleston Gazette-Mail is an unknown
                                          Page 21 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 22 of 59 PageID #: 171
  



entity and the owner of The Charleston Gazette, the only daily morning newspaper

in Charleston, West Virginia.

          72.   As to Defendant Salem Media Group, Inc. (“Salem”) d/b/a Townhall,

Plaintiff is informed and believes, and based thereon alleges, that Salem is a

Delaware corporation. Salem owns and operates Townhall.com, an American

politically conservative website, print magazine and radio news service.

          73.   As to Defendant Verizon Media, LLC (“Verizon”) d/b/a The Huffington

Post, Plaintiff is informed and believes, and based thereon alleges, that Verizon is

a Delaware limited liability company. Verizon is the owner of The Huffington Post,

an American news and opinion website and blog.

          74.   As to Defendant American Broadcasting Companies, Inc. (“ABC”) dba

ABC World News Tonight, Plaintiff is informed and believes, and based thereon

alleges, that ABC is a Delaware corporation. ABC World News Tonight is the

flagship daily evening television news program of ABC.

          75.   As to Defendant Neil Cavuto, Plaintiff is informed and believes, and

based thereon alleges, that Neil Cavuto is an individual domiciled in the State of

New Jersey. Mr. Cavuto is a career newscaster and a Senior Vice President and

Managing Editor of Business News for the Fox News Channel and Fox Business

Network and affiliated outlets. Mr. Cavuto is also the host of the programs Your

World with Neil Cavuto on the Fox News Channel and Cavuto Coast to Coast on

the Fox Business Network.

          76.   As to Defendant Chris Hayes, Plaintiff is informed and believes, and

based thereon alleges, that Chris Hayes is an individual domiciled in the State of

New York. Mr. Hayes is the host of the television program All In With Chris Hayes

on MSNBC, as well as an editor at large at the nationally-distributed magazine,


                                          Page 22 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 23 of 59 PageID #: 172
  



The Nation. Mr. Hayes is also an active personality on Twitter with over 1.8

million followers.

          77.   As to Defendant Joy Ann Lomena-Reid (“Joy Reid”), Plaintiff is

informed and believes, and based thereon alleges, that Joy Reid is an individual

domiciled in the State of New York. Ms. Reid is a journalist and correspondent for

MSNBC, and often guest-hosts for other MSNBC personalities on their programs,

including Rachel Maddow and Defendant Chris Hayes.

          78.   As to Defendant Sarah Elizabeth “S.E.” Cupp (“S.E. Cupp”), Plaintiff

is informed and believes, and based thereon alleges, that S.E. Cupp is an

individual domiciled in the State of Connecticut. Ms. Cupp is a political

commentator and the host of the television program S.E. Cupp Unfiltered, which

was initially broadcast on CNN’s subsidiary HLN (Headline News) and is now

broadcast on CNN’s main channel.

          79.   As to Defendant Bradley Blakeman, Plaintiff is informed and believes,

and based thereon alleges, that Bradley Blakeman is an individual domiciled in the

State of Virginia. Mr. Blakeman is a political consultant and was a senior staffer

to President George W. Bush during his first administration. Mr. Blakeman is also

an attorney, having been a member of the State Bar of New York for over thirty

years, and obviously knows the vast difference between a misdemeanor and a

felony. Mr. Blakeman is active on Twitter and regularly appears on cable news,

including on Fox News and FBN programs.

          80.   As to Defendant John Layfield, Plaintiff is informed and believes, and

based thereon alleges, that John Layfield is an individual domiciled in the State of

Texas. Mr. Layfield is a former professional wrestler and current businessman and

commentator on the Fox News Channel and Fox Business Network.


                                          Page 23 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 24 of 59 PageID #: 173
  



          81.   As to Defendant Stephanie Hamill, Plaintiff is informed and believes,

and based thereon alleges, that Stephanie Hamill is an individual domiciled in the

District of Columbia. Ms. Hamill is a political commentator and video columnist.

          82.   As to Defendant Kevin McLaughlin, Plaintiff is informed and believes,

and based thereon alleges, that Defendant Kevin McLaughlin is an individual

domiciled in the State of Virginia. Mr. McLaughlin is a longtime Republican Party

operative and, since December 2018, is the current Executive Director of the

Republican National Senate Committee.

          83.   As to Defendant Leigh Ann Caldwell, Plaintiff is informed and

believes, and based thereon alleges, that Leigh Ann Caldwell is an individual

domiciled in the District of Columbia. Ms. Caldwell is a journalist and the

Washington DC correspondent for NBC News.

          84.   As to Defendant Michael Patrick Leahy, Plaintiff is informed and

believes, and based thereon alleges, that Mr. Leahy is an individual domiciled in

the State of Tennessee. Mr. Leahy is an author and journalist and has been a

contributor to Breitbart’s news website since 2010.

          85.   As to Defendant Josh Dawsey, Plaintiff is informed and believes, and

based thereon alleges, that Mr. Dawsey is an individual domiciled in the District of

Columbia. Mr. Dawsey is a journalist, formerly a reporter for Politico, and

currently a reporter for The Washington Post newspaper.

          86.   As to Defendant Jenna Johnson, Plaintiff is informed and believes,

and based thereon alleges, that Ms. Johnson is an individual domiciled in the

District of Columbia. Ms. Johnson is a journalist and reporter for The Washington

Post newspaper.

          87.   As to Defendant Ben Wolfgang, Plaintiff is informed and believes, and

based thereon alleges, that Ben Wolfgang is an individual domiciled in the State of
                                          Page 24 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 25 of 59 PageID #: 174
  



Maryland. Mr. Wolfgang is a reporter, journalist, and podcast host who

contributes to The Washington Times, among other outlets.

          88.   As to Defendant Michael Warren, Plaintiff is informed and believes,

and based thereon alleges, that Michael Warren is an individual domiciled in the

State of Virginia. Mr. Warren is a journalist and was a reporter for the Weekly

Standard until it ceased publication in December 2018. Mr. Warren is currently a

reporter for CNN.

          89.   As to Defendant Cathleen Decker, Plaintiff is informed and believes,

and based thereon alleges, that Cathleen Decker is an individual domiciled in the

District of Columbia. Until May of 2018, Ms. Decker was a reporter for the LA

Times newspaper and is now a correspondent for the Washington Post.

          90.   As to Defendant Zack Colman, Plaintiff is informed and believes, and

based thereon alleges, that Zack Colman is an individual domiciled in the State of

Michigan. Zack Colman is a political reporter for Politico, an American political

journalism company based in Arlington County, Virginia.

          91.   As to Defendant Lauren Passalacqua, Plaintiff is informed and

believes, and based thereon alleges, that Lauren Passalacqua is an individual

domiciled in the District of Columbia. Lauren Passalacqua is the Communications

Director for the DSCC.

          92.   As to Defendant Ben Ray, Plaintiff is informed and believes, and

based thereon alleges, that Ben Ray is an individual domiciled in the District of

Columbia. Ben Ray is the Democratic Communicator for the DSCC.

          93.   As to Defendant David Bergstein, Plaintiff is informed and believes,

and based thereon alleges, that David Bergstein is an individual domiciled in the

District of Columbia. David Bergstein is the National Press Secretary for the

DSCC.
                                          Page 25 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 26 of 59 PageID #: 175
  



          94.    As to Defendant Courtney Rice, Plaintiff is informed and believes, and

based thereon alleges, that Courtney Rice is an individual domiciled in the District

of Columbia. Courtney Rice is the former Deputy Press Secretary for the DSCC.

Currently she is the Press Secretary for The North Dakota Democratic-NPL.

          95.    As to Defendant Justin Lavoie, Plaintiff is informed and believes, and

based thereon alleges, that Justin Lavoie is an individual domiciled in the District

of Columbia. Justin Lavoie is a former employee of the DSCC.

          96.    As to Defendant John Kraushaar, Plaintiff is informed and believes,

and based thereon alleges, that John Kraushaar is an individual domiciled in the

District of Columbia. John Kraushaar is a political editor for National Journal.

          97.    As to Defendant J.W. Williamson, Plaintiff is informed and believes,

and based thereon alleges, that J.W. Williamson is an individual domiciled in the

District of Columbia. J.W. Williamson is the owner, and operator of Watauga

Watch.

          98.    As to Defendant Howie Klein, Plaintiff is informed and believes, and

based thereon alleges, that Howie Klein is an individual domiciled in the State of

California.      Howie Klein is both the owner and operator of Down With Tyranny.

          99.    As to Defendant Tamar Auber, Plaintiff is informed and believes, and

based thereon alleges, that Tamar Auber is an individual domiciled in the State of

West Virginia. Tamar Auber is an editor for Mediaite.

          100.   As to Defendant Susan Davis, Plaintiff is informed and believes, and

based thereon alleges, that Susan Davis is an individual domiciled in the District of

Columbia. Susan Davis is a congressional correspondent for NPR.

          101.   As to Defendant Griffin Connolly, Plaintiff is informed and believes,

and based thereon alleges, that Griffin Connolly is an individual domiciled in the

District of Columbia. Griffin Connolly is a staff writer for Roll Call.
                                           Page 26 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 27 of 59 PageID #: 176
  



          102.   As to Defendant Ben Jacobs, Plaintiff is informed and believes, and

based thereon alleges, that Ben Jacobs is an individual domiciled in the District of

Columbia. Ben Jacobs is a political reporter for the Guardian.

          103.   As to Defendant Dan Rather, Plaintiff is informed and believes, and

based thereon alleges, that Dan Rather is an individual domiciled in the State of

New York. Dan Rather is a journalism icon that currently owns News and Guts

          104.   As to Holly Figueroa O Reilly, Plaintiff is informed and believes, and

based thereon alleges, that Holly Figueroa O Reilly is an individual domiciled in

the District of Columbia. Holly Figueroa O Reilly is the founder of Blue Wave

Crowdsource, an organization that supports Democratic candidates by turning

online activism into boots on the ground campaign support.

          105.   As to Defendant Joe Lockhart, Plaintiff is informed and believes, and

based thereon alleges, that Joe Lockhart is an individual domiciled in the State of

New York. Joe Lockhart is a former white house press secretary and now a CNN

Political Contributor.

          106.   As to Defendant Rachel Koning Beals, Plaintiff is informed and

believes, and based thereon alleges, that Rachel Koning Beals is an individual

domiciled in the State of Illinois. Rachel Koning Beals is a news editor for Market

Watch.

          107.   As to Defendant Chris Jones, Plaintiff is informed and believes, and

based thereon alleges, that Chris Jones is an individual domiciled in the State of

Utah. Chris Jones is a news anchor in Salt Lake City, Utah with CBS affiliate

KUTV.

          108.   As to Defendant Paul Blest, Plaintiff is informed and believes, and

based thereon alleges, that Paul Blest is an individual domiciled in the State of

North Carolina. Paul Blest is a news editor for Splinter.
                                           Page 27 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 28 of 59 PageID #: 177
  



          109.   As to Defendant Jim Heath, Plaintiff is informed and believes, and

based thereon alleges, that Jim Heath is an individual domiciled in the District of

Columbia. Jim Heath is an award-winning television news anchor, correspondent,

and political analyst.

          110.   As to Defendant Nicole Hensley, Plaintiff is informed and believes,

and based thereon alleges, that Nicole Hensley is an individual domiciled in the

State of Texas. Nicole Hensley is a former writer for the Daily News and current

writer for the Houston Chronicle.

          111.   As to Defendant Rashmee Roshan Lall, Plaintiff is informed and

believes, and based thereon alleges, that Rashmee Roshan Lall is an individual

domiciled in London, England. Rashmee Roshan Lall is a political journalist for

the National.

          112.   As to Defendant Gideon Resnick, Plaintiff is informed and believes,

and based thereon alleges, that Gideon Resnick is an individual domiciled in the

State of New York. Gideon Resnick is a reporter for the Daily Beast.

          113.   As to Defendant Dana Milbank, Plaintiff is informed and believes, and

based thereon alleges, that Dana Milbank is an individual domiciled in the District

of Columbia. Dana Milbank is a writer for the Washington Post.

          114.   As to Defendant Charles Pierce, Plaintiff is informed and believes,

and based thereon alleges, that Charles Pierce is an individual domiciled in the

State of Massachusetts. Charles Pierce is a writer and lead political blogger for

Esquire.

          115.   As to Defendant Matt Howerton, Plaintiff is informed and believes,

and based thereon alleges, that Matt Howerton is an individual domiciled in the

State of Louisiana. Matt Howerton is a writer for Hayride.


                                           Page 28 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 29 of 59 PageID #: 178
  



          116.   As to Defendant Elizabeth Macdonald, Plaintiff is informed and

believes, and based thereon alleges, that Elizabeth Macdonald is an individual

domiciled in the State of New York. Elizabeth Macdonald is a business journalist

and appears on the Fox Business Network.

          117.   As to Defendant Rob Persey, Plaintiff is informed and believes, and

based thereon alleges, that Rob Persey is an individual domiciled in the State of

New Hampshire. Rob Persey is a writer for the New Hampshire Union Leader.

          118.   As to Defendant Jen Kerns, Plaintiff is informed and believes, and

based thereon alleges, that Jen Kerns is an individual domiciled in the State of

New York Jen Kerns is an opinion contributor for the Hill.

          119.   As to Defendant David Martosko, Plaintiff is informed and believes,

and based thereon alleges, that David Martosko is an individual domiciled in the

District of Columbia. David Martosko is a political editor for the Daily Mail.

          120.   As to Defendant Martin Pengelly, Plaintiff is informed and believes,

and based thereon alleges, that Martin Pengelly is an individual domiciled in the

State of New York. Martin Pengelly is a writer for the Guardian.

          121.   As to Defendant Matt Taylor, Plaintiff is informed and believes, and

based thereon alleges, that Matt Taylor is an individual domiciled in the State of

New York. Matt Taylor is a senior editor at Vice.

          122.   As to Defendant Kevin Mahnken, Plaintiff is informed and believes,

and based thereon alleges, that Kevin Mahnken is an individual domiciled in the

State of New York. Kevin Mahnken is an educational journalist for 74.

          123.   As to Defendant Andrew Feinberg, Plaintiff is informed and believes,

and based thereon alleges, that Andrew Feinberg is an individual domiciled in the

District of Columbia. Andrew Feinberg is currently the White House

Correspondent and Managing Editor for Breakfast Media.
                                           Page 29 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 30 of 59 PageID #: 179
  



          124.   As to Defendant John Raby, Plaintiff is informed and believes, and

based thereon alleges, that John Raby is an individual domiciled in the State of

West Virginia. John Raby is a reporter for AP.

          125.   As to Defendant Ben Boychuk, Plaintiff is informed and believes, and

based thereon alleges, that Ben Boychuk is an individual domiciled in the State of

California. Ben Boychuk is a regular columnist for The Sacramento Bee.

          126.   As to Defendant Davis Richardson, Plaintiff is informed and believes,

and based thereon alleges, that Davis Richardson, is an individual domiciled in the

State of New York. Davis Richardson is a policy reporter for the Observer.

          127.   As to Defendant Mike Argento, Plaintiff is informed and believes, and

based thereon alleges, that Mike Argento, is an individual domiciled in the State of

Pennsylvania. Mike Argento is a reporter for the York Daily Record.

          128.   As to Defendant Eli Leher, Plaintiff is informed and believes, and

based thereon alleges, that Eli Leher, is an individual domiciled in the State of

West Virginia. Eli Leher is a writer for The Charleston Gazette, in West Virginia.

          129.   As to Defendant Bruce Bialosky, Plaintiff is informed and believes,

and based thereon alleges, that Bruce Bialosky, is an individual domiciled in the

State of California. Bruce Bialosky is a political columnist for Townhall.

          130.   As to Defendant Michelangelo Signorile, Plaintiff is informed and

believes, and based thereon alleges, that Michelangelo Signorile, is an individual

domiciled in the State of New York. Michelangelo Signorile is a reporter for The

Huffington Post.

          131.   As to Defendant Brian Schwartz, Plaintiff is informed and believes,

and based thereon alleges, that Brian Schwartz, is an individual domiciled in the

State of New York. Brian Schwartz is a political finance reporter for CNBC.


                                           Page 30 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 31 of 59 PageID #: 180
  



          132.   As to Defendant Amber Phillips, Plaintiff is informed and believes,

and based thereon alleges, that Amber Phillips, is an individual domiciled in the

District of Columbia. Amber Phillips is a reporter for the Washington Post.

          133.   Plaintiff does not know the true names and capacities of the

Defendants sued in this Complaint as Does 1 through 50, and therefore sues these

Defendants by such fictitious names. Plaintiff will amend this Complaint to allege

the true names and capacities of those Doe Defendants when the same are

ascertained. Plaintiff is informed and believes, and based thereon alleges, that each

of the fictitiously named Defendants is responsible in some manner for the

occurrences alleged in this Complaint, as further set forth herein, and that

Plaintiff’s damages, as alleged in this Complaint, were proximately caused by these

Defendants’ conduct.

                              GENERAL ALLEGATIONS

                                        Background
          134.   Plaintiff Don Blankenship was born into a poor family in Appalachia,

one of four children in a single-parent home. Mr. Blankenship’s first job was as a

worker at his mother’s small gasoline filling station, which also served as the

family’s home. Mr. Blankenship graduated from high school in 1968 and earned a

degree in accounting from Marshall University in Huntington, West Virginia in

1972, spending his summers working in the West Virginia coal mines.

          135.   Mr. Blankenship worked for ten years in the food business, until he

was offered an accounting job with Massey Energy Company in 1982, then a

mining concern partly owned by Royal Dutch Shell. Mr. Blankenship climbed the

ranks, and in 1992, became president and CEO of Massey Energy, its first chief

executive outside the Massey family. With Mr. Blankenship at the helm, Massey


                                           Page 31 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 32 of 59 PageID #: 181
  



Energy grew from a family-run outfit into the largest coal producer in West

Virginia with billions of dollars in annual revenue.

                          The Upper Big Branch Explosion

          136.   On April 5, 2010, tragedy struck Raleigh County at the Upper Big

Branch Mine. Flammable gas deep in the mine ignited, causing an explosion which

took the lives of twenty-nine miners.

          137.   President Obama and others in his administration immediately

claimed that the managers of the Upper Big Branch Mine – i.e. Mr. Blankenship –

were responsible for the explosion. Just ten days after the accident, President

Obama attributed the accident to “a failure first and foremost of management.”

However, owing to large concentrations of toxic gas, no one accessed the mine to

determine the explosion’s cause until long after the President had pointed the

finger of blame.

          138.   The Federal Government’s investigation into the explosion was

conducted by the Mining Safety and Health Administration (MSHA). However,

any conclusions reached by MSHA were inherently suspect because it was

necessarily investigating itself. In the months leading up to the accident, MSHA

had required Massey to implement a new ventilation system at the Upper Branch

Mine. Airflow into a mine is measured in “cubic feet per minute” (CFM). At about

the time of the accident, the law required that airflow be measured in the mine at

30,000 CFM. Prior to MSHA requiring ventilation changes, the Upper Branch

Mine was measured at four times the legal requirement: 120,000 CFM. After the

MSHA ventilation changes were implemented, the CFM dropped to 50,000 CFM.

Thus, the changes required by MSHA cut the mine’s airflow by sixty-percent.

          139.   Eight months after the disaster, on December 6, 2010, MSHA

concluded that a coal bed methane build-up ignited and created an explosion.
                                          Page 32 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 33 of 59 PageID #: 182
  



According to MSHA, the ventilation deficiencies in the mine – which it had

caused – were a critical factor in causing the explosion. Nonetheless, MSHA

placed the blame on Massey and Mr. Blankenship.

          140.   In April 2014, Mr. Blankenship released a documentary which refuted

the MSHA’s findings and challenged the inherent conflict of having a regulatory

agency investigate an explosion where it was likely at fault. Among other things,

the documentary identified powerful scientific evidence, which refuted MSHA’s

conclusion that the explosion was caused by an influx of methane. An analysis of

the air vented from the mine at the time of the explosion revealed that the

explosion almost certainly resulted from a very rare inundation of natural gas

through a crack in the mine’s floor, which gas would have been swept out of the

mine by a stronger airflow, but for MSHA’s required pre-explosion ventilation

changes.

          141.   The Obama Administration was irate over the documentary and

almost immediately began a renewed investigation of Mr. Blankenship, following

Senator Manchin’s demand that Mr. Blankenship be indicted. Seven months after

the documentary was released, on or about November 13, 2014, federal prosecutors

from the Obama Administration charged Mr. Blankenship with three felonies,

including conspiracy to defraud the Federal mine regulators. He was also charged

with a misdemeanor, conspiring to violate mine safety laws.

          142.   The Federal Government brought the full weight of its infinite

resources to bear on Mr. Blankenship. The matter went to trial in October 2015

and lasted about two months.

          143.   Following lengthy deliberations, the West Virginia jury found Mr.

Blankenship innocent on all felony charges on December 3, 2015. The jury

convicted him of the misdemeanor offense.
                                           Page 33 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 34 of 59 PageID #: 183
  



          144.   On April 6, 2016, the Judge sentenced Mr. Blankenship to one year in

prison. The Judge refused to stay Mr. Blankenship’s sentence pending his appeal,

and he served one year at Taft Prison in Kern County, California.

          145.   Mr. Blankenship was released from custody in the Spring of 2017.

                          Mr. Blankenship Runs For Senate

          146.   In January 2018, Mr. Blankenship formally announced his plans to

run as a Republican for the U.S. Senate seat held by Senator Joe Manchin, a

Democrat. The Republican primary was scheduled for May 8, 2018. In light of the

then-recent events, Mr. Blankenship’s candidacy was viewed as a long-shot.

          147.   The fight for the Republican nomination was joined in earnest in

January 2018. The race ultimately pitted Mr. Blankenship against West Virginia

Congressman Evan Jenkins and Attorney General Patrick Morrisey.

          148.   Mr. Blankenship outperformed expectations in the primary campaign.

He campaigned well, expended significant resources in support of his campaign,

and produced effective campaign ads.

          149.   On January 26, 2018, Political Commentator, Zack Colman tweeted:

“Read @joshkurtznews dispatch from convicted felon/coal mining exec/GOP senate

candidate Don Blankenship's rally in WV”.

          150.   About a month before the May 8, 2018 primary, based on internal

polling, it became clear to Senate Majority Leader McConnell, the NRSC, and

others in the GOP Establishment, as well as many in the mainstream media, that

Mr. Blankenship had drawn even in the race with the other two contenders.

Plaintiff is informed and believes that in the weeks before the May 8th Primary,

several meetings occurred, attended by Leader McConnell, members of the NRSC,

and others, in which a “menu” describing possible ways to defeat Mr. Blankenship

was discussed. Some of these meetings may have occurred in Federal Government
                                           Page 34 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 35 of 59 PageID #: 184
  



offices in violation of Federal Campaign finance laws. At these meetings, the

attendees determined and agreed that Mr. Blankenship’s candidacy must be

stopped at all costs, including by smearing Mr. Blankenship in the media with

false stories. At the end of April 2018, Leader McConnell expressed his disdain for

Mr. Blankenship this way: “I hope we actually nominate someone who can actually

win the election.”

                 A Scheme Is Implemented to Defeat Mr. Blankenship

          151.   On or about March 25, 2018, persons unknown (sued here under the

fictitious names of Does 1-25) created and carried out a “push poll” wherein phone

operators would call potential voters in West Virginia purporting to conduct

political polling and asking the voters questions predicated on the idea that Mr.

Blankenship was a “felon.” Rather than simply to collect information to assist with

the defamation campaign against Mr. Blankenship, the “push poll” also was

intended to defame Mr. Blankenship and derail his campaign by planting the false

idea in the mind of the voters “polled” that Mr. Blankenship was a felon and/or had

been convicted of a felony. Plaintiff intends to amend this Complaint once the

identities of the persons or entities responsible for this defamatory “push polling” is

ascertained.

          152.   On March 30, 2018, the DSCC published an article by writers Lauren

Passalacqua, Ben Ray, David Bergstein, Courtney Rice, and Justin Lavoie, which

stated: “Republicans are increasingly worried that former coal CEO and ex-felon

Don Blankenship could come out on top in the primary, easing Senator Manchin’s

path to reelection in the fall”.

          153.   On April 10, 2018, the political action committee ostensibly

supporting Mr. Morrisey’s campaign –Defendant 35th PAC – responded to a tweet

by Mr. Blankenship, with the following defamatory tweet: “You are also a convicted
                                           Page 35 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 36 of 59 PageID #: 185
  



felon hurting West Virginia families.” Mr. Blankenship communicated directly

with the major funders of this PAC and advised that this tweet was false. No

correction was ever issued. At the time this tweet was issued, the authors (and

likely the PAC’s top donors as well) knew that it was false, but nonetheless

proceeded to publish because of their malice toward Mr. Blankenship.

          154.   On April 10, 2018, The National Journal published an article by John

Kraushaar that stated: “Republicans have been concerned that they could blow a

winnable race against Sen. Joe Manchin of West Virginia if a convicted felon (Don

Blankenship) ends up as their nominee”.

          155.   On April 15, 2018, the political blog Watauga Watch stated: “with the

scary upstart being a recent felon who presided over a coal company that lied about

the deaths of 29 coal miners, one Don Blankenship, who's notorious in West

Virginia without necessarily being electable”.

          156.   On April 25, 2018, Defendant Judge Andrew Napolitano intensified

the attacks on Mr. Blankenship and his candidacy by deploying falsehoods on Fox

News, an extremely influential source of information for West Virginia voters.

Judge Napolitano appeared on Fox News’ daytime program Outnumbered,

alongside host Marie Hart, among others. During a segment concerning the West

Virginia Primary, Defendant Napolitano took part in the following exchange:
             Harf: “Don Blankenship has long been a very polarizing figure
             in West Virginia. He went to jail, actually, after a really tragic
             coal-mining incident—”
             Napolitano: “He went to jail for manslaughter, after being
             indicted.”
             Harf: “Yes, exactly.”

          157.   Fox News knew this was false. In fact, Fox News had reported, on

December 3, 2015, that Mr. Blankenship had been acquitted of the felonies,


                                           Page 36 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 37 of 59 PageID #: 186
  



convicted of a misdemeanor, and certainly never charged with “manslaughter.”4

Judge Napolitano – a former Judge – also knew that this was false. Mr.

Napolitano nonetheless uttered this false and defamatory statement, in part, in

furtherance of the coordinated effort to defeat Mr. Blankenship’s candidacy by any

means. Mr. Blankenship used personal connections close to Napolitano to inform

him that the “manslaughter” claim was utterly false and requested an apology and

correction. On April 26, 2018, Defendant Napolitano responded by e-mail as

follows:
                       “I understand now that yesterday I mistakenly misstated the
                       nature of Mr. Blankenship’s lamentable conviction and failed
                       to mention his acquittals. I will be happy to address this
                       thoroughly and accurately in air on Monday. I feel very badly
                       about this; especially since I am fond of him and wish him well
                       in his Senate race.


                       Kind regards.


                       apn.”

              158.           This “promise” was not honored until well after the May 8, 2018

primary and –lamentably – after the damage to Mr. Blankenship was fully

realized. The Judge waited until May 22, 2018, two weeks after the Primary when

he appeared on the Fox News program Your World with Neil Cavuto and made the

following statement:
                       Napolitano: “Let me say first that Don Blankenship is correct.
                       I once inadvertently said on air that he was a convicted felon.
                       He was not. He was acquitted of the charges, the felony
                       charges against him. The only thing he was convicted of was a
                       misdemeanor.”


                                                            
4     “Mine Explosion Trial: Ex-Coal CEO Blankenship Convicted On 1 Count,
Acquitted On 2”, https://www.foxnews.com/us/mine-explosion-trial-ex-coal-ceo-
blankenship-convicted-on-1-count-acquitted-on-2

                                                                          Page 37 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 38 of 59 PageID #: 187
  



Plaintiff is informed and believes that Defendant Napolitano never publicly

retracted or corrected his statement that Mr. Blankenship “went to jail for

manslaughter.”

          159.   On April 26, 2018, Down With Tyranny posted an article written by

Howie Klein that stated: “New polling for West Virginia's Republican primary--

which in May 8th-- is making felon and far right crackpot Don Blankenship

desperate”.

          160.   On April 29, 2018, Defendant Kevin McLaughlin, now the Executive

Director of the NRSC, appeared on the program CNN Newsroom on Defendant

CNN’s network, alongside host Dana Bash and guest Alex Isenstadt, as part of a

segment about Mr. Blankenship’s candidacy. Mr. McLaughlin was introduced as

“working with the National Republican Party in West Virginia, the last time

Republicans tried to beat [current West Virginia Senator] Joe Manchin” and was

titled as a “GOP Political Strategist.” Several clips of Mr. Blankenship were aired

during the segment. During the segment, Defendant McLaughlin stated the

following, referring to Mr. Blankenship:
             McLaughlin: “Well, I mean, pick your poison with this guy,
             right? He doesn’t live in West Virginia, he’s a convicted felon,
             you know, he says -”
             Bash: “He’s got a house in Nevada.”
             McLaughlin: “Exactly.”

          161.   CNN knew this statement was false and defamatory because, among

other reasons and without limitation, on December 3, 2015 CNN reported that Mr.

Blankenship had been acquitted of all felonies and only convicted of a




                                          Page 38 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 39 of 59 PageID #: 188
  



misdemeanor.5 Mr. McLaughlin also knew that Mr. Blankenship was not a

convicted felon. Mr. McLaughlin nonetheless uttered this false and defamatory

statement, in part, in furtherance of the coordinated effort to defeat Mr.

Blankenship’s candidacy by any means. Defendant CNN has never made any

attempt to retract or correct the statement that Mr. Blankenship is “a convicted

felon” nor has Mr. McLaughlin.

         Mr. Blankenship Crushes His Opponents In The May 1st Nationally-

                         Televised Fox Debate Causing The Smears To Escalate
              162.           On May 1, 2018, one week before the primary election, Mr.

Blankenship participated in a debate with the other two Primary candidates which

was televised nationally on the Fox News Channel. The national broadcast, hosted

by Fox News stars Bret Baier and Martha MacCallum, resulted from the intense

national interest in the West Virginia primary in political circles, because of

concerns about Mr. Blankenship, and a by-then-widespread belief that the

Republican primary winner could defeat Democrat Joe Manchin in the general

election because of the state’s massive support for President Trump in 2016. Mr.

Blankenship addressed his conviction and imprisonment right out of the gate,

stating in no uncertain terms: “I faced thirty years in prison for a fake charge, and

I beat all three of the felonies. … It’s incredible, they sent me to prison for a

misdemeanor. I was the only prisoner there that was a misdemeanant.” Most

objective observers concluded that he won the debate handily and, by some

estimates, gained eight points against his opponents. Plaintiff is informed and

believes that this prompted the Defendants to double-down on the smear
                                                            
5      “Former Massey Energy CEO Don Blankenship Found Guilty Of Conspiracy”,
https://www.cnn.com/2015/12/03/us/west-virginia-don-blankenship-verdict-massey-
energy/index.html

                                                                          Page 39 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 40 of 59 PageID #: 189
  



campaign. In the week leading up to the May 8th Primary, there were multiple

instances of defamation. For example, on May 3, 2018, Defendant Washington

Times – a conservative outlet -- published an article by Defendant Ben Wolfgang on

the West Virginia Republican primary campaigns titled “WV's Morrisey sends

Jenkins cease-and-desist letter over 'fake campaign ads'.” The article stated that

the West Virginia Republican primary “also includes former Massey Energy CEO

and convicted felon Don Blankenship[.]”

              163.           Both Washington Times and Mr. Wolfgang knew that this claim about

Mr. Blankenship was false because, among other reasons and without limitation,

The Washington Times had reported mere weeks before that Mr. Blankenship

had served a year in prison for a misdemeanor conviction.6 Nonetheless, the
Washington Times and Mr. Wolfgang published the statement with malicious

intent and as part of a coordinated effort to defeat Mr. Blankenship’s candidacy.

Neither the Washington Times nor Mr. Wolfgang have ever retracted or corrected

the statement that Mr. Blankenship was a “convicted felon.”

              164.           On May 3, 2018, Mediaite published an article written by Tamar

Auber who stated: “The convicted felon turned Senate hopeful then tried to defend

the whole thing by claiming he was an ‘Americanperson’ during the Fox News

debate on Tuesday, adding there are also ‘Koreanpersons’ and ‘Africanpersons’”.

              165.           On May 4, 2018, NPR published an article written by Susan Davis

that stated: “In West Virginia's three-way Republican Senate primary, also taking

place Tuesday, Rep. Evan Jenkins is hoping the fact that he was the first to

endorse Trump back in the 2016 campaign will help him edge out rivals, state
                                                            
6      “Motion Seeks to Erase Ex-Massey CEO Blankenship’s Conviction”,
https://www.washingtontimes.com/news/2018/apr/18/motion-seeks-to-erase-ex-
massey-ceo-blankenships-c/

                                                                          Page 40 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 41 of 59 PageID #: 190
  



Attorney General Patrick Morrisey and former coal executive and convicted felon

Don Blankenship. It's a line of attack he used a Fox News debate this week.”

          166.   On May 7, 2018, Defendant Neil Cavuto and the Fox News defamed

Mr. Blankenship on the Fox Business Network program Coast to Coast with Neil

Cavuto. Mr. Cavuto falsely and maliciously described Mr. Blankenship as “the

outside candidate, the one that’s a convicted felon….” As described above, Fox

News knew this to be false because, among other reasons and without limitation, it

had previously reported the opposite, i.e., that Mr. Blankenship had been acquitted

of all felonies. Mr. Cavuto either knew, or plainly should have known, that this

vile statement was false. Plaintiff is informed and believes that neither Defendant

Cavuto nor Defendant Fox News has ever retracted or corrected the statement that

Mr. Blankenship is a “convicted felon.”

          167.   Also on May 7, 2018, Defendant Stephanie Hamill appeared on Fox

News’s Fox Business Network. During her appearance, Ms. Hamill observed of Mr.

Blankenship, that “it might be difficult for him to actually win a general election

because of his issue being a convicted felon…." As noted, Fox Business knew this

was false. Plaintiff is informed and believes that Ms. Hamill made this statement,

in part, as part of a concerted effort to defeat Mr. Blankenship by falsely smearing

him. Plaintiff is informed and believes that neither Defendant Hamill nor

Defendant Fox News has ever retracted or corrected the statement that Mr.

Blankenship is a “convicted felon.”

          168.   Also, on May 7, 2018, during the Fox Business program Evening Edit,

Defendant John Layfield stated “we got a felon who’s got a probation officer, who

could end up in Congress[,]” referring to Mr. Blankenship. During the same

program, Defendant Bradley Blakeman, a former George W. Bush advisor and Fox

News political analyst, stated that “[w]e can’t have the standard bearer of our
                                          Page 41 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 42 of 59 PageID #: 191
  



party running for statewide office, and the guy is a felon.” Fox News and Messrs.

Layfield and Blakeman knew that these statements were false because, as noted

above, Fox News had reported on Mr. Blankenship’s misdemeanor conviction, but

Plaintiff is informed and believes that neither Layfield nor Blakeman nor Fox

News has ever retracted or corrected these statements that Mr. Blankenship is a

“felon.”7

                                                               The Other Media Piles On

              169.           On April 16, 2018, Defendant Chris Hayes host of All In With Chris

Hayes broadcast daily on MSNBC posted the following to his Twitter feed: “The

GOP may very well nominate a felonious coal baron found responsible for dozens

of miners’ deaths to as their senate nominee in WV.” A reasonable person would

know from the reference to “coal baron” and “senate nominee in WV” that this post

referred to Mr. Blankenship. Moreover, Hayes knew this statement was false

because, among other reasons and without limitation, MSNBC reported on April 6,

2016, that Mr. Blankenship had been only convicted of a misdemeanor.8


                                                            
7      On the eve of the Primary, the GOP establishment gave further voice to the
desire to stop Mr. Blankenship from becoming their nominee. A BuzzFeed article
on May 7, 2019 includes the following: “Republicans fear Blankenship would
jeopardize their ability to compete for a seat that should be one of their best Senate
pickup opportunities this year. Internal polling from one of the campaigns opposing
him, confirmed to BuzzFeed News, has Blankenship narrowly edging his
competitors in the final weekend.” And “If Blankenship does pull off a win on
Tuesday, Republicans said, it would have broader implications outside of West
Virginia.” And “It would be a “blow for the party,” said former Rep. Tom Davis, who
chaired the House Republican campaign arm, taking a great pickup opportunity
and making it “a much longer shot.” See “Republicans Are Worried A Race-Baiting
Coal Baron Is About To Win A Senate Primary”,
https://www.buzzfeednews.com/article/alexislevinson/don-blankenship-west-
virginia-trump-senate-worry
8      “Former Coal Mine Executive Sentenced to Prison”,
https://www.msnbc.com/msnbc/former-coal-mine-executive-sentenced-prison/

                                                                          Page 42 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 43 of 59 PageID #: 192
  



              170.           On April 23, 2018, on his show All In With Chris Hayes on MSNBC’s

network, Mr. Hayes doubled down on his statement about Mr. Blankenship. After

showing a clip from one of Mr. Blankenship’s campaign ads, Mr. Hayes stated:
                       Hayes: That was a campaign ad in the Year of our Lord 2018
                       for a convicted felon Don Blankenship who spent a year in
                       jail for his role in a mine disaster that killed 29 people….”

              171.           On May 2, 2018, Defendant S.E. Cupp hosted a round-table discussion

on Unfiltered, then broadcast on Defendant CNN’s subsidiary network HLN. On

the program, Ms. Cupp played a clip of Mr. Blankenship speaking at the May 1,

2018 debate wherein Mr. Blankenship discussed his conviction and corruption at

the Justice Department. Ms. Cupp then responded to Mr. Blankenship’s remarks,

stating, “‘You wanna talk about the Justice Department, I know something about

the Justice Department.’ That’s because you’re a convict! You’re a felon! Oh my

god!” Ms. Cupp and CNN knew this statement was false because, among other

reasons and without limitation, CNN reported on April 6, 2016 that Mr.

Blankenship had been convicted only of a misdemeanor. Plaintiff is informed and

believes that neither Ms. Cupp nor CNN has ever corrected or retracted the

statement that Mr. Blankenship is a “felon.”

              172.           On May 5, 2018, Defendant Joy Reid guest-hosted the MSNBC

program All In With Chris Hayes. She too identified Plaintiff as “coal baron and

convicted felon Don Blankenship.”

              173.           Mr. Hayes, Ms. Reid, and MSNBC knew this statement was false and

defamatory because, among other reasons and without limitation, on April 6, 2016,

MSNBC reported that Mr. Blankenship had been convicted of a misdemeanor

charge.9 Plaintiff is informed and believes that neither Reid nor Hayes nor

                                                            
9             Ibid.
                                                                          Page 43 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 44 of 59 PageID #: 193
  



MSNBC has ever retracted or corrected the statement that Mr. Blankenship is a

“convicted felon.”

              174.           On May 7, 2018, Defendant S.E. Cupp again defamed Mr.

Blankenship on Unfiltered, broadcast on Defendant CNN’s network HLN, opening

a segment on Mr. Blankenship’s candidacy by stating “[i]n case you missed it, a

former coal baron and convicted felon is running for senate in West Virginia.”

Ms. Cupp delivered this statement while a graphic of Mr. Blankenship appeared

next to her with the words “Trumpier than Trump?” As set forth above, Ms. Cupp

and CNN knew this statement that Mr. Blankenship was a “convicted felon” was

false, but Plaintiff is informed and believed that they never retracted or corrected

the statement.

              175.           On May 7, 2018, Roll Call published an article written by Griffin

Connolly that stated, “the convicted felon and businessman wrote Monday morning

on Facebook”.

              176.           On May 7, 2018, The Guardian published an article written by Ben

Jacobs that stated “ "But in an increasingly bitter fight between Jenkins and

Morrisey, the convicted felon may yet have a chance."10
              177.           On May 7, 2018, News and Guts published an article titled: “Don

Blankenship: A Felon, A Racist And A Possible GOP Senate Nominee”.

              178.           On May 7, 2018, Holly Figueroa O Reilly made two tweets referencing

Don Blankenship, where she stated: “Convicted felon and viable GOP candidate for

Senate, Don Blankenship…” and that “Don Blankenship who is: a felon,



                                                            
10
  “From Prison to GOP Senate Pick? Ex-coal Boss Don Blankenship in Close Race”,
https://www.theguardian.com/us-news/2018/may/07/don-blankenship-senate-west-
virginia-republican
                                                                          Page 44 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 45 of 59 PageID #: 194
  



responsible for 29 coal miner’s deaths in one of the worst coal mining disaster in

modern history”.

              179.           On May 7, 2018, CNN broadcasted a segment with Joe Lockhart

where he stated: “What's striking here is in Trump's tweet this morning, he didn't

say anything about Roy Moore and his personal problems. He didn't say don't vote

for Blankenship because he went to jail. He's a convicted felon. He's a racist. And

he's crazy”.

              180.           On May 7, 2018, Watauga Watch posted an article by J.W. Williamson

stating: “Holy crap! Democratic incumbent Joe Manchin has been considered the

most endangered Democrat in the US Senate, but the Republican voters in their

primary tomorrow may grant him a reprieve ... if they choose felon coal baron Don

Blankenship to run against him.”.

              181.           On May 8, 2018, Defendant LA Times published an article authored

by Defendant Cathleen Decker titled “West Virginia voters side with a safer

Republican candidate in hotly contested U.S. Senate race,” which referenced “Don

Blankenship, a wealthy felon[.]” Ms. Decker and the Los Angeles Times knew this

was false because the newspaper had previously reported his conviction of only a

misdemeanor.11 Plaintiff is informed and believes that neither the LA Times nor

Ms. Decker has ever retracted or corrected the statements that Mr. Blankenship is

a “felon.”




                                                            
11     “Sentencing set April 6 for former Massey Energy CEO”,
https://www.latimes.com/sdut-sentencing-set-april-6-for-former-massey-energy-
2015dec10-story.html



                                                                          Page 45 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 46 of 59 PageID #: 195
  



          182.   On May 8, 2018, Market Watch published an article by Rachel Koning

Beals that stated: “The three-person Republican race remained too close to call at

this hour but ex-coal mining executive, and ex-felon, Don Blankenship was trailing

in third place.”

          183.   On May 8, 2018, Chris Jones tweeted: “Don Blankenship, convicted

felon who ran weird racist ads has lost in Republican Senate primary in West

Virginia.”

          184.   On May 8, 2018, Splinter published an article by Paul Blest that

stated: “former coal baron and convicted felon Don Blankenship finished a distant

third in the Republican primary.”

          185.   On May 8, 2018, Jim Heath tweeted: “Someone tell Don Blankenship

that West Virginia voters are not stupid & knew perfectly well he was convicted

felon responsible for the death of 29 people.”

          186.   On May 8, 2018, The New York Daily News published an article by

Nicole Hensley stating: “Blankenship, a convicted felon, conceded the Republican

primary to State Attorney General Patrick Morrisey.”

          187.   On May 8, 2018, The National published an article by Rashmee

Roshan Lall stating: “He has described himself as a “political prisoner”, persecuted

by former US president Barack Obama and Hillary Clinton. Republican leaders

have expressed bemusement at the dexterity with which he has turned a felony

into an electoral asset.”

          188.   On May 8, 2018, The Daily Beast published an article by Gideon

Resnick stating: “West Virginia Republicans could choose a felon who was

responsible for the death of 29 miners to be their candidate for the U.S. Senate.”

          189.   On May 8, 2018, The Washington Post published an article by Dana

Milbank stating: “Now we have Blankenship, Roy Moore, Joe Arpaio and a
                                           Page 46 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 47 of 59 PageID #: 196
  



proliferation of name-calling misfits and even felons on Republican ballots. They

are monsters created by the GOP, or rather the power vacuum the GOP has

become.”

          190.   Mr. Blankenship lost his bid to be the GOP nominee on May 8, 2018.

In addition to the injuries to Mr. Blankenship’s reputation and other harm visited

upon him by the defamatory statements alleged above, these unlawful statements

were also a material cause of his loss in the Primary.

                   The Smears Continue Even After The Election
          191.   On May 9, 2018, Defendant Hayes, again speaking of Mr.

Blankenship’s campaign on MSNBC’s network, referred to Plaintiff as “convicted

felon Don Blankenship.” As noted above, Mr. Hayes and MSNBC knew this

statement was false as MSNBC had previously reported that Mr. Blankenship was

convicted only of a misdemeanor. Plaintiff is informed and believes that neither

Mr. Hayes nor MSNBC ever corrected or retracted this statement.

          192.   Also, on May 9, 2018, Defendant Michael Warren, writing for

Defendant Clarity Media Group’s magazine The Weekly Standard, described Mr.

Blankenship as a “coal baron (and felon)” while noting internal polling had showed

him progressively gaining. Plaintiff is informed and believes that neither Mr.

Warren nor Clarity Media Group ever corrected or retracted this statement.

          193.   On May 9, 2018, Esquire published an article by Charles P. Pierce

stating: “the elite political media pleasured itself with the possibility that coal felon

Don Blankenship would win the Republican primary.”

          194.   On May 9, 2018, the Hayride published an article by Matt Howerton

stating: “First and foremost was the fact that Blankenship is a convicted felon who




                                          Page 47 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 48 of 59 PageID #: 197
  



was found guilty of violating federal mining safety standards that led to the death

of 29 coal miners.”12

              195.           On May 9, 2018, NowThis Politics broadcasted a video with a

description stating: “BREAKING: Convicted felon Don Blankenship has lost his bid

to become West Virginia's Republican senate candidate.”

              196.           On May 9, 2018, Fox Business broadcasted a segment of its show

Evening Edit where Elizabeth Macdonald stated: “The implication here, Katie, is

that a racist felon represents the Republican Party?”

              197.           On May 9, 2018, The New Hampshire Union Leader published an

article by Rob Persey stating: “Don Blankenship, a wealthy felon who ran racially

charged ads aimed at Senate Republican leader Mitch McConnell and his family, is

competing against U.S. Rep. Evan Jenkins and state Attorney General Patrick

Morrisey to face Sen. Joe Manchin III, the threatened Democratic incumbent.”

              198.           On May 10, 2018, Defendant Michael Patrick Leahy, writing for

Defendant Breitbart’s website, authored an article in which he thrice described Mr.

Blankenship as a “convicted felon,” while again recognizing that in the final week

of the campaign, Mr. Blankenship had been poised to seize the nomination.

Plaintiff is informed and believes that neither Mr. Leahy nor Breitbart ever

corrected or retracted its claim that Mr. Blankenship was a “convicted felon.”

              199.           On May 10, 2018, the Hill published an article by Jen Kerns stating:

“The fact that Trump personally engaged in the West Virginia primary when it

appeared that convicted felon Don Blankenship was gaining in the polls, speaks

volumes about the White House’s understanding of what is at stake in 2018.

                                                            
12
  “Trump Intervenes: AG Morrissey Wins West Virginia US Senate Primary”,
https://www.theguardian.com/us-news/2018/may/07/don-blankenship-senate-west-
virginia-republican
                                                                          Page 48 of 59 

263663                                                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 49 of 59 PageID #: 198
  



Blankenship, who served a year in prison and faced a $250,000 fine for his

unapologetic role in one of the state’s worst mining explosions that killed 29 people,

was an unacceptable choice according to the White House and concerned

Republican leaders.”

          200.   On May 10, 2018, Wonkette published an article stating: “Yes,

Democrats would have been delighted to run against Don Blankenship.

Congratulations West Virginia GOP on not voting for a racist felon.”

          201.   On May 11, 2018, Daily Mail published an article by David Martosko

stating: “Morrisey prevailed in a nasty Republican primary this week that included

convicted felon Don Blankenship, whose comments about 'Chinapeople' drove

voters to abandon him.”

          202.   On May 12, 2018, the Guardian published an article by Martin

Pengelly stating: “The other Democrat to support Haspel is Joe Manchin of West

Virginia, another senator up for re-election in a red state. His opponent will be the

state attorney general, Patrick Morrisey, who this week came through a

Republican primary featuring the ex-coal boss and convicted felon Don

Blankenship, whom Trump rejected as unelectable.”

          203.   On May 14, 2018, Vice published an article by Matt Taylor stating:

“The convicted felon lost (after Trump told people to vote against him), but if so

much of the country expects so little from the political system and its elites.”

          204.   On May 16, 2018, the 74 published an article by Kevin Mahnken

stating: “Little’s win continues a Republican stretch of nominating establishment-

friendly figures to seek higher office (the party tagged longtime office holder Mike

DeWine to seek the governorship in Ohio and easily shook off the candidacy of

felon Don Blankenship in favor of Attorney General Patrick Morrisey in West

Virginia).”
                                          Page 49 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 50 of 59 PageID #: 199
  



          205.   The Washington Times in an article on May 16, 2018 stated: “The

state’s Republican primary pitted the state attorney general, a congressman, and a

convicted felon against each other. The felon, Don Blankenship, did prison time for

his role in a coal-mining disaster that killed 29 persons, and he would likely have

been a disastrous nominee.”

          206.   On May 17, 2018, Defendant Leigh Ann Caldwell, writing for

Defendant NBCUniversal’s NBCNews.com website, described Mr. Blankenship as

an “ex-coal baron and convicted felon.” Ms. Caldwell and NBCUniversal knew

this claim was false because, among other reasons and without limitation, NBC

News reported on April 6, 2016 that Mr. Blankenship had only been convicted of a

misdemeanor. Plaintiff is informed and believes that neither Ms. Caldwell nor

NBCUniversal ever corrected or retracted the claim that Mr. Blankenship was a

“convicted felon.”

          207.   On May 21, 2018, Breakfast Media published a tweet by Andrew

Feinberg stating: “Hi @Don Blankenship Aren't you a convicted felon?”

          208.   On May 22, 2018, Defendant Associated Press published an article

authored by Defend13ant John Raby of Defendant AP which referred to Mr.
Blankenship as a “convicted felon and former coal baron” in reporting on his

intent to campaign as a third-party candidate. Plaintiff is informed and believes

that AP never corrected or retracted their claim that Mr. Blankenship was a

“convicted felon.”




                                                            
13
    “Former W.Va. coal executive to pursue Senate seat despite GOP primary loss”,
https://www.bostonglobe.com/news/nation/2018/05/21/former-coal-executive-pursue-
senate-seat-despite-gop-primary-loss/R4AelAgQJKAza5lbYg1y4J/story.html

                                          Page 50 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 51 of 59 PageID #: 200
  



          209.   On May 24, 2018, The Sacramento Bee published an article by Ben

Boychuk stating: “Or consider the recent GOP primary in West Virginia. Trump

didn’t endorse anyone in the Senate race there. Instead, he urged Republicans not

to vote for former coal mine owner and convicted felon Don Blankenship”.

          210.   On May 24, 2018, the Defendant Observer published an article

Defendant Davis Richardson stating: “After coal baron and convicted felon Don

Blankenship saw his senate candidacy squashed in West Virginia’s primaries

earlier this month, Senate Majority Leader Mitch McConnell (R-Ky.) tweeted an

homage to Netflix’s Narcos.”

          211.   On May 24, 2018, York Daily Record published an article by Mike

Argento stating: “A couple of things: "Bare-chestedness"? That's a new one, up

there with failed West Virginia Republican senatorial candidate and convicted

felon Don Blankenship calling Chinese people "China persons.”

          212.   On May 25, 2018, The Charleston Gazette published an article by Eli

Lehrer stating: “Former coal executive, convicted felon and self-described

"Trumpier-than-Trump West Virginia candidate Don Blankenship wants to remain

in his U.S. Senate race after losing the Republican primary.”

          213.   On June 3, 2018, Townhall published an article by Bruce Bialosky

stating: “The column was largely about the hapless campaign of Don Blankenship

in West Virginia. Remember Blankenship was the former felon that we were being

told up until the day of the election was surging and would possibly win the

Republican nomination for the U.S. Senate seat.”

          214.   On June 4, 2018, The Huffington Post published an article by

Michelangelo Signorile stating: “The pragmatic Trump also came out against

convicted felon and anti-GOP establishment coal baron Don Blankenship in his bid


                                          Page 51 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 52 of 59 PageID #: 201
  



for the GOP nomination for Senate in West Virginia last month, tweeting that

Blankenship “can’t win” and invoking the Moore debacle.”

          215.   On July 24, 2018, ABC News World Tonight tweeted: “Don

Blankenship, the former coal baron and convicted felon . . .”

          216.   On July 24, 2018, Watauga Watch published an article stating:

“Blankenship, a felon coal mine operator who came in third (last) on May 8th in the

Republican primary for US Senate, makes it a habit to stick his thumb in the

establishment's eye.”

          217.   On July 24, 2018, the Frontrunner published an article quoting an

ABC News Article stating: “In an online article, ABC News reported that ex-

Massey Energy CEO Don Blankenship, a "convicted felon who finished third in

the" GOP Senate "primary in May, is wading back into the" contest, "this time

attempting to file paperwork to run as a member of the Constitution Party.”

          218.   On July 25, 2018, as Mr. Blankenship was preparing to continue his

race for senate on the Constitution Party ticket, Defendants Jenna Johnson and

Josh Dawsey, reporting in The Washington Post, described Mr. Blankenship as a

“former coal mine owner and felon.” Plaintiff is informed and believes that neither

Ms. Johnson, nor Mr. Dawsey, nor The Washington Post ever corrected or retracted

this statement.

          219.   On June 25, 2018, CNBC published an article by Brian Schwartz

stating: “He also campaigned with Morrisey in early June when he was competing

in a crowded primary that included coal baron and convicted felon Don

Blankenship who is now running as a third party candidate.”

          220.   On July 27, 2018, the Washington Post published an article by Jenna

Johnson stating: “ A day before West Virginia's Senate primary, Trump urged


                                          Page 52 of 59 

263663                         PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 53 of 59 PageID #: 202
  



Republicans to vote for either Rep. Evan Jenkins or Attorney General Patrick

Morrisey but not Don Blankenship, a former coal mine owner and felon.”

          221.   On August 9, 2018, the Washington Post published an article by

Amber Phillips stating: “Three convicted felons have run or are running for office

this year. Two have lost — in New York, former congressman Michael Grimm

vying for his old seat, and in West Virginia, former coal baron Don Blankenship.

Former Arizona sheriff Joe Arpaio is still in the running for Senate in Arizona, and

he has been embraced by the White House. Trump even pardoned him.”

                                          COUNT I

          DEFAMATION/CONSPIRACY TO DEFAME – ALL DEFENDANTS

          222.   Plaintiff reincorporates and re-alleges paragraphs 1 through 221

above as though set forth fully herein.

          223.   Defendants, and each of them, made statements of fact as set forth

above, which were materially false, namely that Mr. Blankenship was a felon,

and/or that Mr. Blankenship had been convicted of a felony, and/or that Mr.

Blankenship went to jail for manslaughter. To the extent any of Defendants’

above-described statements were statements of opinion (and they were not), each

such purported opinion implied the existence of undisclosed defamatory facts as

the basis for the opinion, in that such opinions would appear to a reasonable person

to be based on the untrue and defamatory facts that Mr. Blankenship was a felon

and/or had been convicted of a felony and/or went to jail for manslaughter.

          224.   Defendants, and each of them, caused to be published the above-

described defamatory statements about Mr. Blankenship.

          225.   Defendants’ statements were defamatory in that they reflected shame,

contumely, and disgrace upon Mr. Blankenship by stating that he was a felon

and/or had been convicted of a felony and/or had gone to jail for manslaughter.
                                           Page 53 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 54 of 59 PageID #: 203
  



          226.   Defendants’ statements were defamatory per se in that they were and

are incapable of an innocent meaning and charged Mr. Blankenship with the

commission of crimes of which he was acquitted, and were imputations as affecting

his business, trade, profession, and/or office.

          227.   Defendants’ statements with respect to the Mr. Blankenship were

materially and entirely false in that Mr. Blankenship is not a felon and has never

been convicted of a felony, neither manslaughter nor any other felony, and in fact

was acquitted of all felony charges with which he had ever been charged.

          228.   Moreover, many of the defamatory statements were made in

conjunction with reference to the mine disaster and thus, had the additional effect,

through inference, implication, innuendo, and/or insinuation, of further defaming

Mr. Blankenship by falsely attributing to him, responsibility for murder.

          229.   Defendants, and each of them, made their respective defamatory

statements with actual malice, that is, actual knowledge of the falsity of their

statements or, at a minimum, with reckless and willful disregard of the truth or

falsity of the statements. Among other reasons and without limitation,

Defendants’ wrongful conduct was motivated by the matters discussed herein

above.

          230.   Anyone who consulted the freely-available public records of Mr.

Blankenship’s trial and conviction (including previous accurate reports of Mr.

Blankenship’s acquittals by the Defendant media organizations themselves), would

know that Mr. Blankenship was acquitted of all felony charges, that Mr.

Blankenship was convicted only of a misdemeanor, and that Mr. Blankenship has

never been convicted of a felony, whether for manslaughter or any other reason.

          231.   In addition, Mr. Blankenship is further informed and believes, and

based thereon alleges, that the media organization Defendants, and each of them,
                                           Page 54 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 55 of 59 PageID #: 204
  



failed to follow or comply with their own policies and procedures regarding the

reporting of criminal convictions.

          232.   Defendants, and each of them, intended to cause injury to Mr.

Blankenship by publishing their false defamatory statements.

          233.   Plaintiff is further informed and believes, and based thereon alleges,

that Defendants NRSC, 35th PAC, and Kevin McLaughlin, along with DOES 26-50

(the “Conspiracy Does,” and together with NRSC, 35th PAC, and McLaughlin, the

“Conspiracy Defendants”), and each of them, shared in a common plan for the

commission of the tort of defamation.

          234.   In particular, the Conspiracy Defendants shared the common plan of

ensuring that Plaintiff did not win the West Virginia Primary Election. To that

end, the Conspiracy Defendants agreed that McLaughlin and the Conspiracy Does

would themselves disseminate, and cause and/or encourage others to disseminate

the false claim that Plaintiff was a “felon” or “convicted felon.” The Conspiracy

Defendants, and each of them, knew that this claim was untrue, as Plaintiff had

been convicted only of a misdemeanor and had been acquitted of all felony charges.

          235.   McLaughlin committed overt acts in furtherance of the conspiracy as

discussed above in paragraphs 18, 82, 160, and 161, by appearing on CNN as a

“GOP Political Strategist” and stating that Plaintiff was a “convicted felon.”

          236.   The Conspiracy Does, and each of them, also committed overt acts in

furtherance of the conspiracy by publishing false and defamatory claims about Mr.

Blankenship. Plaintiff will amend this Complaint to allege further facts

concerning the Conspiracy Does’ overt acts when the same are ascertained.

          237.   Mr. Blankenship was damaged by Defendants’ defamatory statements

in an amount to be proven at trial, but which exceeds the jurisdictional minimum

of this Court.
                                           Page 55 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 56 of 59 PageID #: 205
  



                                          COUNT II

           FALSE LIGHT INVASION OF PRIVACY/CONSPIRACY – ALL

                                      DEFENDANTS

          238.   Plaintiff reincorporates and re-alleges paragraphs 1 through 237

above as though set forth fully herein.

          239.   Defendants, and each of them, published matter which placed Mr.

Blankenship in a false light before the public, as set forth above, namely that Mr.

Blankenship was a felon, and/or that Mr. Blankenship had been convicted of a

felony, and/or that Mr. Blankenship had been imprisoned for manslaughter.

          240.   Defendants’ publications, and the message conveyed thereby to the

public that Mr. Blankenship was a felon, and/or that Mr. Blankenship had been

convicted of a felony, and/or that Mr. Blankenship had been convicted of

manslaughter, were untrue and of a nature highly offensive to a reasonable person.

          241.   Defendants’ publications, and each of them, were widely disseminated

throughout West Virginia and in many cases, throughout the country.

          242.   Moreover, many of the publications were made in conjunction with

reference to the mine disaster and thus, had the additional effect, through

inference, implication, innuendo and/or insinuation, of further placing Mr.

Blankenship in a false light before the public by falsely attributing to him

responsibility for murder.

          243.   Defendants, and each of them, made their respective publications with

actual malice, that is, actual knowledge of the falsity of the publications, or at a

minimum, with reckless and willful disregard of the truth or falsity of the

publications. Among other reasons and without limitation, Defendants’ wrongful

conduct was motivated by the matters discussed herein above.


                                           Page 56 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 57 of 59 PageID #: 206
  



          244.   Anyone who consulted the freely-available public records of Mr.

Blankenship’s trial and conviction (including previous accurate reports of Mr.

Blankenship’s acquittals by the Defendant media organizations themselves), would

know that Mr. Blankenship was acquitted of all felony charges, that Mr.

Blankenship was convicted only of a misdemeanor, and that Mr. Blankenship has

never been convicted of a felony, whether for manslaughter or any other reason.

          245.   In addition, Mr. Blankenship is further informed and believes, and

based thereon alleges, that the media organization Defendants, and each of them,

failed to follow or comply with their own policies and procedures regarding the

reporting of criminal convictions.

          246.   Plaintiff is further informed and believes, and based thereon alleges,

that the Conspiracy Defendants, and each of them, shared in a common plan for

the commission of the tort of false light invasion of privacy.

          247.   In particular, the Conspiracy Defendants shared the common plan of

ensuring that Plaintiff did not win the West Virginia Primary Election. To that

end, the Conspiracy Defendants agreed that McLaughlin and the Conspiracy Does

would themselves disseminate and cause and/or encourage others to disseminate

the false claim that Plaintiff was a “felon” or “convicted felon.” The Conspiracy

Defendants, and each of them, knew that this claim was untrue, as Plaintiff had

been convicted only of a misdemeanor and had been acquitted of all felony charges.

          248.   McLaughlin committed overt acts in furtherance of the conspiracy as

discussed above in paragraphs 18, 82, 160, and 161, by appearing on CNN as a

“GOP Political Strategist” and stating that Plaintiff was a “convicted felon.”

          249.   The Conspiracy Does, and each of them, also committed overt acts in

furtherance of the conspiracy by publishing false and misleading claims about Mr.

Blankenship which placed him in a false light before the public. Plaintiff will
                                           Page 57 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 58 of 59 PageID #: 207
  



amend this Complaint to allege further facts concerning the Conspiracy Does’ overt

acts when the same are ascertained.

          250.   Mr. Blankenship was damaged by Defendants’ statements placing

him in a false light before the public in an amount to be proven at trial, but which

exceeds the jurisdictional minimum of this Court.

                                          DEMAND

          Plaintiff demands judgment against all Defendants in excess of the

jurisdictional limit of Mingo County Circuit Court for the following damages and

other relief:

          AS TO COUNT ONE

          1.     Judgment for general damages for defamation;

          2.     Judgment for special damages for defamation;

          3.     A permanent injunction against Defendants, and each of them,

prohibiting republication of the defamatory statements and requiring the removal

of the defamatory statements from public access;

          AS TO COUNT TWO

          4.     Judgment for general damages for false light invasion of privacy;

          5.     Judgment for special damages for false light invasion of privacy;

          6.     A permanent injunction against Defendants, and each of them,

prohibiting republication of the statements placing Plaintiff in a false light before

the public and requiring the removal of those statements from public access;

          AS TO ALL COUNTS

          7.     Judgment for punitive damages; Judgment for emotional distress

damages;

          8.     Statutory judgment interest pursuant to West Virginia Code § 56-6-

31; and
                                           Page 58 of 59 

263663                          PLAINTIFF’S FIRST AMENDED COMPLAINT 
     Case 2:19-cv-00236 Document 14 Filed 04/09/19 Page 59 of 59 PageID #: 208
  



          9.   Such further relief as the Court may deem just and proper.



                     *PLAINTIFF DEMANDS A JURY TRIAL



                                                                    DON BLANKENSHIP
                                                                           By Counsel


_/s/ Jeffrey S. Simpkins_______________
Jeffrey S. Simpkins, Esq.
WVSB #9806
SIMPKINS LAW
102 E. 2nd Ave.
Williamson, WV 25661
304.235.2735
simpkinslawoffice@gmail.com

Eric P. Early, Esq.
(CA State Bar No. 166275, pro hac vice pending)
Jeremy Gray, Esq.
(CA State Bar No. 150075, pro hac vice pending)
Kevin S. Sinclair, Esq.
(CA State Bar No. 254069, NV State Bar No. 12277, pro hac vice pending)
EARLY SULLIVAN WRIGHT
GIZER & McRAE LLP
6420 Wilshire Blvd., 17th Floor
Los Angeles, CA 90048
323.301.4660
eearly@earlysullivan.com
jgray@earlysullivan.com
ksinclair@earlysullivan.com




                                        Page 59 of 59 

263663                       PLAINTIFF’S FIRST AMENDED COMPLAINT 
